The Honorable Don McSpadden Prosecuting Attorney P.O. Box 2051 Batesville, AR  72503
Dear Mr. McSpadden:
This is in response to Deputy Prosecuting Attorney Whitman W. Fowlkes' October 28, 1988 correspondence regarding a proposed interlocal agreement between Stone County and the City of Mountain View for the provision of certain law enforcement functions.  The agreement has been submitted for our review pursuant of A.C.A.14-14-910.
Our review indicates that the agreement is in proper form and is compatible with the laws of this state.  We therefore hereby approve the interlocal agreement as submitted.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
cc:  Whitman W. Fowlkes, Deputy Prosecuting Attorney